Title: Thomas Jefferson to Thomas Appleton, 29 September 1817
From: Jefferson, Thomas
To: Appleton, Thomas


                    
                        Dear Sir
                        Monticello
Sep. 29. 17.
                    
                    Some friends of mine who have been pleased with the Montepulciano I have recieved from you on former occasions have formed together an association, and have engaged Capt Bernard Peyton, a resident of Richmond, and doing business on commission, to apply to you for a supply of that particular wine, and I promised to give him a letter recommending him to your attention and favor. I have not hesitated to assure them and him that they will recieve from you what, both as to quality and price will encorage them to renew their calls annually hereafter as they wish to do: and I have no doubt the taste for this superlative wine will spread, and the demand be enlarged; & that you will thus be instrumental in doing us a great good, that of diverting the taste which habit has given us from the strong and coarse wines of the peninsul and islands to the innocent and elegant produce of the vineyards of Montepulciano.  I recommend Capt Peyton particularly to your esteem as highly worthy of it, and one on whom no degree of confidence will ever be misplaced. accept the assurance of my constant esteem and respect.
                    Th: Jefferson
                